Exhibit 10.51

 

 

UNITED STATES OF AMERICA BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM WASHINGTON, D.C.

 

 

 

 

 

In the Matter of:

 

Docket No.        15-026-E-I

 

 

                            15-026-CMP-I

HIGHER ONE, INCORPORATED

 

 

New Haven, Connecticut

 

Order to Cease and Desist and Order 

 

 

of Assessment of Civil

An Institution-Affiliated Party of

 

Money Penalty Issued Upon Consent

 

 

Pursuant to the Federal Deposit

CUSTOMERS BANK,

 

Insurance Act, as Amended

Phoenixville, Pennsylvania

 

 

 

 

 

A State Member Bank;

 

 

 

 

 

and

 

 

 

 

 

A Former Institution-Affiliated Party of

 

 

 

 

 

COLE TAYLOR BANK

 

 

Chicago, Illinois

 

 

     

A Former State Member Bank

 

 

           

 

 

 

WHEREAS, in recognition of the common goals of the Board of Governors of the
Federal Reserve System (“Board of Governors”) and Higher One, Incorporated, New
Haven, Connecticut (“Higher One”), an institution-affiliated party, under
sections 3(q) and 3(u) of the Federal Deposit Insurance Act, as amended (the
“FDI Act”) (12 U.S.C. §§ 1813(q) and (u)) of Customers Bank, Phoenixville,
Pennsylvania (“Customers Bank”), a state-chartered member of the Federal Reserve
System, and a former institution-affiliated party of Cole Taylor Bank, Chicago,
Illinois (“Cole Taylor Bank”), at all relevant times for purposes of this Order
a state-chartered member of the Federal Reserve System (collectively, the
“Banks”), to ensure compliance by Higher One with all applicable federal and
state laws, rules, and regulations including, but not limited to, section
5(a)(1) of the Federal Trade Commission Act (“FTC Act”) (15 U.S.C. § 45(a)(1)),
the Board of Governors and Higher One have mutually agreed to enter into this
combined Order to Cease and Desist and Order of Assessment of a Civil Money
Penalty Issued Upon Consent (the “Order”);

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, Higher One provides financial aid and reimbursement services to
colleges and universities (collectively, “Schools”) and demand deposit account
services to students and former students throughout the United States through
relationships established by entering into Deposit Processing Service Agreements
(“Agreement” or “Agreements”) with insured depository institutions including,
but not limited to, the Banks;

 

WHEREAS, Higher One, pursuant to the Agreements with the Banks, performed
essential elements of the banking relationship including facilitating the
opening of accounts as an agent of the Banks and soliciting deposits on behalf
of the Banks;

 

WHEREAS, pursuant to section 7(c) of the Bank Service Company Act (12 U.S.C. §
1867(c)), services that Higher One provided to the Banks are subject to
regulation and examination by the Board of Governors to the same extent that
such services would be subject to regulation and examination as if performed by
the Banks on their own premises;

 

WHEREAS, the Board of Governors, the Federal Reserve Bank of Chicago (“Chicago
Reserve Bank”) and the Federal Reserve Bank of Philadelphia (“Philadelphia
Reserve Bank”) (collectively the “Reserve Banks”) have conducted inquiries that
assessed the practices of Higher One, Cole Taylor Bank, and Customers Bank;

 

 
2

--------------------------------------------------------------------------------

 

 

WHEREAS, this Order is issued with respect to the following:

 

A.     Schools often need to disburse financial aid refunds to students. Many
types of financial aid funds are initially distributed in full to the school,
which then deducts the student’s tuition and other amounts payable to the
school. Any remaining amount is known as a “refund.” Schools are responsible for
distributing refunds to the students, typically by paper check or Automated
Clearing House (“ACH”) transfer to a student’s bank account.

 

B.     In 2000, Higher One created the OneDisburse service (also known as the
“Refund Management” service) whereby schools could outsource the financial aid
refund disbursement process, resulting in time- and cost-savings for the
schools. Higher One offers students three methods of receiving their financial
aid refund: (1) direct deposit to the Higher One deposit account and student
debit card product known as the “OneAccount” (which was marketed at several
product levels, including the OneAccount, OneAccount Flex, OneAccount Edge, and
OneAccount Premier); (2) ACH transfer to another bank account; or (3) paper
check, if permitted by the school.

 

C.     Because Higher One is not an insured depository institution, as that term
is defined in section 3(c)(2) of the FDI Act (12 U.S.C. § 1813(c)(2)), Higher
One contracts with an insured depository institution to establish and maintain
the OneAccounts. From May 4, 2012 to August 14, 2013, Cole Taylor Bank provided
demand deposit accounts in connection with the OneAccounts. Customers Bank has
provided demand deposit accounts in connection with the OneAccounts since August
14, 2013.

 

D.     Through this business model, Higher One and the Banks controlled
students’ access to and information about financial aid refund disbursement
options because students were required by their schools to use the Higher One
website to select the method of the financial aid refund disbursement or wait at
least two weeks to receive a refund check by default as required by Department
of Education regulations.

 

 
3

--------------------------------------------------------------------------------

 

 

E.     Higher One benefitted from students directing their financial aid refunds
to the OneAccount instead of to an alternative bank account or paper check.
Higher One earned income from all fees paid by students in connection with the
accounts. Some of the fees were unusual, such as a fee of 50 cents for using the
debit card linked to the OneAccount as a point-of- sale purchase that is
executed through entry of a PIN, rather than executed by signature like a credit
card, and a fee of 3.5 percent for withdrawing funds from a bank teller
(described as a “cash advance” fee). In addition, Higher One received the
interchange fees paid by merchants to issuing banks in connection with the debit
card linked to the OneAccount and fees paid by the Banks for servicing the
account. The Banks benefitted from holding and deploying the funds held in the
non-interest bearing demand deposit accounts.

 

F.     During the period from May 4, 2012 to December 19, 2013 (the “Relevant
Period”), the Higher One website and associated materials used for selecting the
disbursement method for refunds contained material omissions about certain fees,
features, and limitations of the OneAccount, which were likely to mislead
students acting reasonably under the circumstances. Information about certain
fees, features, and limitations of the OneAccount was omitted entirely or was
not clear and conspicuous. Examples that were in effect at the Banks during all
or part of the Relevant Period included, but were not limited to:

 

i.     There was no information on the refund disbursement home page – the first
webpage that would appear when a student started the disbursement selection
process for the first time – about the ACH transfer to another bank account and
paper check options, either of which may have enabled students to access their
student financial aid refunds with fewer fees or no fees.

 

 
4

--------------------------------------------------------------------------------

 

 

ii.     On the web page where the student made a choice about the method of
refund disbursement, information about the speed of receiving a refund through
the OneAccount was readily available, but there was no information about the
fees, features, and limitations of the OneAccount located on that page, making
it difficult for students to make a fully informed decision prior to selecting
the method for financial aid disbursement.

 

iii.     Information about the availability of fee-free ATM locations was not
available on the web page where the student made a choice about the method of
refund disbursement. There was no information about the hours of availability of
any specific fee-free ATMs located on any of the web pages, even though some
fee-free ATMs were on campus locations that were closed on nights, weekends, and
holidays.

 

iv.     It was only at the final web page, after the student had selected a
refund delivery mechanism and entered all personal information, that a complete
fee schedule and the terms and conditions were readily available for the student
to view. The fee schedule contained information about ATM fees for using
non-Higher One ATMs. The student would need to click on another link to find
information about fee-free ATM locations. There was no information on hours of
availability for specific fee-free ATMs. If the student wanted to change his or
her choice of refund delivery mechanism before opening the account, the student
would need to back out through previous screens to reach the appropriate web
page and resubmit all personal information.

 

 
5

--------------------------------------------------------------------------------

 

 

v.     Although the Banks were bricks-and-mortar institutions, there was no
information on the website explaining that the OneAccount was an Internet-only
checking account.

 

vi.     The website for most of the participating schools featured the school
logo more prominently than the Higher One logo or the fine-print reference to
the Banks, which may have erroneously implied that the schools endorsed the
OneAccount as the preferred method of disbursement of financial aid refunds.

 

G.     The deficiencies specified in paragraphs A. through F. above resulted in
deceptive acts or practices in or affecting commerce, within the meaning of
section 5(a)(1) of the FTC Act (15 U.S.C. § 45(a)(1)), and unsafe or unsound
banking practices.

 

WHEREAS, on July 7, 2014, after a non-objection from the Board of Governors,
Higher One provided by electronic mail (or USPS mail, if necessary) the
following information to existing customers who had opened OneAccounts during
the Relevant Period: information about ACH transfer and paper check options for
receipt of financial aid refunds; a copy of the Fee Schedule and Terms and
Conditions; a description of the account closing procedures; and also provided
fee waivers for certain foreign ATM, debit card, and cash transactions for a
30-day period;

 

WHEREAS, during the Relevant Period, there were approximately 850,000 new
OneAccounts opened at the Banks, and approximately 570,000 of these accounts
were assessed at least one of the fees that were not properly disclosed as
described in Paragraph 8(a) of this Order;

 

WHEREAS, Higher One has agreed to make restitution to the Banks’ account holders
affected during the Relevant Period;

 

 
6

--------------------------------------------------------------------------------

 

 

WHEREAS, the practices described above warrant the assessment of a civil money
penalty by the Board of Governors against Higher One under section 8(i)(2) of
the FDI Act, as amended (12 U.S.C. § 1818(i)(2));

 

WHEREAS, on December 17, 2015, the board of directors of Higher One, at a duly
constituted meeting, adopted a resolution authorizing Marc Sheinbaum to enter
into this Order on behalf of Higher One and consent to compliance with each and
every applicable provision of this Order by Higher One and waiving any and all
rights that Higher One may have pursuant to section 8 of the FDI Act (12 U.S.C.
§ 1818), including, but not limited to: (i) the issuance of a notice of charges;
(ii) a hearing for the purpose of taking evidence on any matters set forth in
this Order; (iii) judicial review of this Order; (iv) contest the issuance of
this Order by the Board of Governors; and (v) challenge or contest, in any
manner, the basis, issuance, validity, terms, effectiveness or enforceability of
this Order or any provision hereof:

 

NOW, THEREFORE, before the filing of any notices, or taking of any testimony or
adjudication of or finding on any issues of fact or law herein, and for the
purpose of settling this matter without a formal proceeding being filed and
without the necessity for protracted or extended hearings or testimony, it is
hereby ORDERED, pursuant to section 7(d) of the Bank Service Company Act (12
U.S.C. § 1867(d)) and sections 8(b)(1), and 8(i)(2) of the FDI Act (12 U.S.C. §§
1818(b)(1), and 1818(i)(2)), that:

 

 
7

--------------------------------------------------------------------------------

 

 

No Misrepresentations or Omissions

 

1.     Higher One shall continue to take all action necessary to correct all
violations of the FTC Act cited in The Federal Reserve’s UDAP Review of the
OneAccount Product Offered by Cole Taylor Bank and Higher One, Inc., dated May
7, 2014, and The Federal Reserve’s UDAP Review of the OneAccount Product Offered
by Customers Bank and Higher One, Inc. dated May 8, 2014, and maintain future
compliance with the FTC Act with respect to the OneAccount or any student
financial aid-related consumer deposit or lending product or service that is or
may be offered when Higher One is acting as an institution-affiliated party or
service provider for a state member bank (“State Member Bank Partner”)
(“Products or Services”).

 

Higher One shall not make, or allow to be made, any misleading or deceptive
representation, statement, or omission, expressly or by implication, in the
marketing materials, telemarketing scripts, sales presentations, websites,
and/or any similar communications used to solicit any Product or Service.
Additionally, Higher One shall take all action necessary to ensure that all
material information needed by a consumer to make an informed decision about the
method of receiving a financial aid refund is provided in advance of a consumer
making such a decision and that all representations are substantiated. Without
limiting the generality of the foregoing, Higher One shall not make any
misrepresentations and/or omissions including, but not limited to, any
misrepresentation and/or omissions of material facts related to:

 

(a)     options for receiving financial aid refunds through a bank account by
ACH transfer and by paper check;

 

(b)     information about the fees, features and limitations of the OneAccount,
including limitations on cash deposits and withdrawals;

 

(c)     information about fee-free ATM locations and hours of availability,
including information on fees assessed by foreign ATMs;

 

(d)     whether the school endorses or prefers the OneAccount over the options
of consumers’ receipt of the financial aid refund through another bank account
by ACH transfer or by paper check; and

 

(e)     the approximate timing of funds availability for each financial aid
disbursement option.

 

 
9

--------------------------------------------------------------------------------

 

 

2.     Higher One shall ensure that all marketing materials, telemarking
scripts, sales presentations, websites, and/or any similar communications used
to solicit any consumer to open an account at a state member bank clearly and
conspicuously disclose Higher One’s name and the State Member Bank Partner’s
name, including contact information for Higher One and the State Member Bank
Partner.

 

3.     Higher One shall clearly and conspicuously disclose to consumers, prior
to choosing a financial aid refund disbursement method, the locations and
availability of its network of ATMs, and that the use of ATMs on other networks
will result in foreign ATM fees.

 

Consumer Compliance Risk Management Program

 

4.     Within 90 days of this Order, Higher One shall submit to the Philadelphia
Reserve Bank an acceptable written plan to enhance the consumer compliance risk
management program to ensure that the marketing, processing, and servicing of
all consumer Products and Services comply with all consumer protection laws and
regulations, including section 5(a)(1) of the FTC Act (15 U.S.C. § 45(a)(1)).
The plan shall, at a minimum, address, consider, and include:

 

(a)     measures to ensure that the program is developed in accordance with
applicable supervisory guidance of the Board of Governors, including, but not
limited to, the guidance entitled, “Guidance on Managing Outsourcing Risk,”
dated December 5, 2013 (SR 13- 19/CA 13-21); “Community Bank Risk-Focused
Consumer Compliance Supervision Program,” dated November 18, 2013 (CA 13-19);
“Consumer Compliance Examination Procedures for the Unfair or Deceptive Acts or
Practices Provisions of Section 5 of the Federal Trade Commission Act,” dated
November 6, 2007 (CA 07-8); and “Unfair or Deceptive Acts or Practices by State-
Chartered Banks,” dated March 11, 2004 (CA 04-2);

 

 
10

--------------------------------------------------------------------------------

 

 

(b)     measures to enhance the Higher One website and other consumer
communications to ensure that consumers receive material information in a manner
that is timely, accurate, clear, and conspicuous;

 

(c)     measures to ensure that the compliance program is administered by
compliance personnel with sufficient expertise in, and knowledge of, applicable
consumer protection laws and regulations, including section 5(a)(1) of the FTC
Act (15 U.S.C. § 45(a)(1)), and to ensure that sufficient personnel is provided
to fully comply with all requirements of this Order;

 

(d)     measures to enhance appropriate policies and procedures for:

 

(i)     the review, approval and maintenance by Higher One and any State Member
Bank Partner of: (1) all marketing, advertising, solicitation materials
(including direct mail or Internet solicitations, promotional materials,
telemarketing scripts and website content), and similar communications; (2)
other materials provided to consumers generated in connection with the
marketing, processing, and servicing of Products or Services , including any
agreements and account statements; (3) all materials related to customer
service; and (4) any material changes thereto;

 

(ii)     to the extent permitted by applicable law promptly notifying any State
Member Bank Partner, of any consumer complaints, regardless of the source;
inquiries or investigations from federal or state agencies or legislative
bodies; and legal actions received from any party;

 

(iii)     promptly addressing and resolving consumer complaints and inquiries
arising from any product or service, monitoring such complaints and inquiries
and identifying any trends concerning the nature of the complaints, and promptly
addressing the root causes of such complaints and inquiries;

 

 
11

--------------------------------------------------------------------------------

 

 

(iv)     maintaining and, to the extent permitted by applicable law, making
available upon request by a State Member Bank Partner any and all records,
reports and materials required by this Order or related to a Product or Service
provided;

 

(v)     assessing consumer compliance risk and performing the necessary due
diligence in the approval of new products or new outsourcing arrangements, and
implementation of appropriate risk management procedures and controls for new
products or outsourcing arrangements; and

 

(vi)     updating policies and procedures on an ongoing basis as necessary to
incorporate new or changes to consumer protection laws, regulations, and
supervisory guidance issued by federal agencies;

 

(e)     measures to ensure on-going, periodic training of appropriate Higher One
personnel, including the board and senior management, that addresses compliance
with consumer protection laws and regulations, including, but not limited to,
section 5(a)(1) of the FTC Act (15 U.S.C. § 45(a)(1));

 

(f)     measures to enhance the risk monitoring process and management
information systems to identify, manage and promptly correct compliance
weaknesses, including any weaknesses in compliance with section 5(a)(1) of the
FTC Act (15 U.S.C. § 45(a)(1)), in the marketing, processing, and servicing of
Products or Services; and

 

(g)     measures to enhance the internal controls, including enhancing internal
audits for compliance with consumer protection laws and regulations, including
compliance with section 5(a)(1) of the FTC Act (15 U.S.C. § 45(a)(1)), in the
marketing, processing, and servicing of Products or Services.

 

 
12

--------------------------------------------------------------------------------

 

 

5.     Higher One shall ensure that any arrangement to offer Products or
Services with any State Member Bank Partner provides that the State Member Bank
Partner has ultimate authority to determine the terms, manner, and conditions
under which any product or service will be offered to consumers, and that Higher
One will make any changes, on a prospective basis, to such terms, manner, and
conditions as the State Member Bank Partner deems necessary to comply with
applicable laws, regulations, or regulatory guidance.

 

Restitution and Other Relief

 

6.     Within 10 days of this Order, Higher One shall deposit an amount of not
less than $24,000,000 into a qualified settlement fund pursuant to section
1.468B-1, et seq., of the Treasury Regulations, promulgated under section 468B
of the Internal Revenue Code, or otherwise into a segregated deposit account at
an insured depository institution acceptable to the Philadelphia Reserve Bank
(“Reserve Account”) for the purpose of providing restitution as provided by this
Order. Higher One shall make all restitution payments required by this Order
regardless of whether the total of such payments exceeds the segregated amount
required by this Paragraph. No disbursements may be made out of the Reserve
Account, except those made pursuant to the restitution plan submitted to and not
objected to by the Philadelphia Reserve Bank pursuant to the terms of Paragraph
8 of this Order.

 

 
13

--------------------------------------------------------------------------------

 

 

7.           (a)     Within 30 days of the Order, Higher One shall submit to the
Philadelphia Reserve Bank for non-objection a proposed announcement regarding
this Order and restitution to be posted on Higher One’s website, including
procedures whereby individuals can check their eligibility for restitution to be
made by Higher One and provide updated electronic mail and/or United States
Postal Service mailing address information, via a toll-free number and via the
Higher One website, if they have not received electronic mail and/or a letter
from Higher One addressing this Order. Higher One shall submit to the
Philadelphia Reserve Bank, for review and non-objection, the proposed
announcement and procedures. The Philadelphia Reserve Bank shall notify Higher
One in writing of any comments or non-objection to the proposed announcement and
procedures. Higher One shall address any comments of the Philadelphia Reserve
Bank, and make such changes as may be required. Upon receipt of the Philadelphia
Reserve Bank’s written non-objection, the announcement and procedures,
incorporating any changes that may be required in response to comments by the
Philadelphia Reserve Bank, shall be implemented by Higher One, without further
changes.

 

(b)        Higher One shall submit to the Philadelphia Reserve Bank the text of
an announcement to all of Higher One’s OneDisburse clients whose accounts are
handled by a State Member Bank Partner notifying them of this Order.

 

8.     Within 60 days of this Order, Higher One shall submit to the Philadelphia
Reserve Bank an acceptable written plan to provide for remediation and
restitution in connection with this Order (“OneAccount Restitution Plan”). The
OneAccount Restitution Plan shall, at a minimum, address, consider, and include:

 

(a)        Provisions for Higher One to make the restitution described in
accordance with the provisions set forth below:

 

(i)     Higher One shall make restitution to OneAccount account holders who
opened a OneAccount at Cole Taylor Bank or Customers Bank during the Relevant
Period (the “Eligible Consumers”);

 

 
14

--------------------------------------------------------------------------------

 

 

(ii)     Restitution shall consist of all OneAccount fees received from all
Eligible Consumers on or after May 4, 2012 and to and including July 7, 2014
(“Restitution Period”) for: merchant PIN-based debit transactions; non-Higher
One ATM transactions; abandoned accounts; cash advance (i.e., bank teller
withdrawal); delinquent accounts; GreenDot cash deposit; lack of documentation;
and other improperly disclosed uncategorized fees that are not specifically
identified above (“Restitution Fees”);

 

(iii)     Restitution provided by Higher One shall not limit consumers’ rights
in any way;

 

(iv)     Restitution Fees may be decreased in the following amounts to the
extent that Higher One provides appropriate documentation:

 

a.     by the amount of any of the Restitution Fees already refunded to Eligible
Consumers during the Restitution Period and one month thereafter, provided that
the refund corresponds to one or more of the Restitution Fees;

 

b.     by the amount of any of the Restitution Fees charged off for Eligible
Consumers during the Restitution Period and one month thereafter, provided that
the fee charged off corresponds to one or more of the Restitution Fees; and,

 

c.     by the amount of restitution provided to Eligible Consumers as a result
of the settlement in In re: Higher One OneAccount Marketing and Sales Practices
Litigation, No. 3:12-md-02407 (VLB) (D. Conn.) with respect to Restitution Fees
charged to Eligible Consumers during the Restitution Period;

 

(v)     Restitution shall apply to all Eligible Consumers regardless of whether
the OneAccounts are closed, charged-off, sold, or otherwise transferred at the
time of restitution except as provided for in Paragraph 8(a)(iv);

 

 
15

--------------------------------------------------------------------------------

 

 

(vi)     Except as provided herein, payments of the Restitution Fees for the
Restitution Period shall be made by credits to the OneAccounts of Eligible
Consumers entitled to such credits for those accounts held by Customers Bank.
If, as of the date that restitution would have been made pursuant to this Order,
an Eligible Consumer’s OneAccount has been closed, charged-off, sold, or
otherwise transferred, the amount of restitution to which the Eligible Consumer
is entitled will be made by check to the holder of the respective OneAccount;
and

 

(vii)     Higher One shall provide the Philadelphia Reserve Bank with the data
and information necessary to determine the restitution for Eligible Consumers,
after which the Philadelphia Reserve Bank shall provide Higher One with the list
of Eligible Consumers and the amounts of restitution to be paid to each Eligible
Consumer. After an opportunity for Higher One to comment, the Philadelphia
Reserve Bank shall submit to Higher One (and any third-party identified in the
accepted OneAccount Restitution Plan as the trustee/paying agent) the final list
of Eligible Consumers and amount of restitution to be paid to each, and payment
by Higher One (or the third-party paying agent) of such amounts pursuant to the
OneAccount Restitution Plan shall be deemed in compliance with the restitution
requirements of this Order.

 

(b)     Proposed text of the electronic mail, letters, and envelopes that will
be sent to Eligible Consumers entitled to credits to their accounts, the
proposed text of the letters that will accompany the restitution checks to
Eligible Consumers, and a proposed sample restitution check. The text of the
electronic mail and letters shall include: satisfactory language explaining the
reason Higher One is crediting the account or sending a restitution check
together with an explanation of the manner in which the amount of restitution
was calculated; a reference to and the web addresses for any press releases by
the Board of Governors related to this Order; and a statement that the
restitution payment does not, in any manner, limit a consumer’s rights. The face
of each restitution check shall clearly and conspicuously state the number of
days within which the Eligible Consumer must cash the check. The Philadelphia
Reserve Bank shall notify Higher One in writing of any comments or non-objection
to the proposed electronic mail, letters, checks, or envelopes. Higher One shall
address any comments of the Philadelphia Reserve Bank, making such changes as
may be required to the proposed electronic mail, letters, checks, or envelopes.
The electronic mail, letters, checks, or envelopes incorporating any changes
that may be required in response to comments by the Philadelphia Reserve Bank
shall be sent without further changes to all Eligible Consumers entitled to
receive credits to their accounts or checks for restitution in accordance with
this Order.

 

 
16

--------------------------------------------------------------------------------

 

 

9.     Within 20 days after receipt of the Philadelphia Reserve Bank’s written
non- objection of the OneAccount Restitution Plan, the restitution described in
Paragraph 8 shall be made and the electronic mail, letters, checks, and
envelopes described in Paragraph 8 shall be sent in accordance with the
Philadelphia Reserve Bank’s comments, if any, to the Eligible Consumers.
Electronic mail for Eligible Consumers who are to receive restitution by credits
shall be sent to the electronic mail address of the Eligible Consumers. Letters
and any checks are to be sent by United States Postal Service first-class mail,
address correction service requested, to each Eligible Consumer’s last known
address reflected in Higher One’s records, the school’s records if available, or
the most recent address provided by the National Change of Address System. The
envelopes shall contain only the materials to which the Reserve Bank has
provided a non-objection. Higher One shall make reasonable attempts to locate
Eligible Consumers or their estates, including a standard address search using
the National Change of Address System, or other similar system, if the
notification letter and/or restitution check is returned for any reason. Higher
One shall promptly re-mail all returned letters and restitution checks to
corrected addresses, if any.

 

 
17

--------------------------------------------------------------------------------

 

 

10.           (a)     No earlier than 90 days from the date the restitution
checks were originally mailed (“Void Date”), Higher One may void all checks that
were returned or have not been negotiated, provided Higher One includes a
mechanism in the OneAccount Restitution Plan by which Eligible Consumers can
obtain a restitution payment for a period of 360 days from the date the
restitution check was originally mailed.

 

(b)     The total amount of any restitution payments that had been made by
checks that were voided and that were not cashed or deposited by Eligible
Consumers, and the total amount of any interest or other payments earned on the
Reserve Account shall be distributed to the United States Treasury.

 

(c)     Once the Board of Governors determines that all required restitution
obligations described in paragraphs 9 and 10 (a) and (b) of this Order have been
satisfied and the Board of Governors issues the appropriate non-objection,
Higher One may close the Reserve Account and remit to Higher One any excess
funds remaining therein.

 

Independent Third-Party Auditor

 

11.         Within 30 days of the date of this Order, Higher One shall hire an
independent auditor who is acceptable to the Philadelphia Reserve Bank, who
shall verify that Higher One made restitution as directed by the Philadelphia
Reserve Bank. The independent auditor shall prepare a final written report
(“Final Report”) evaluating the processes and procedures by which Higher One
determined and made the restitution, including the amounts of all restitution
credits and refunds required by this Order. The OneAccount Restitution Plan
shall contain a date by which the independent auditor’s Final Report shall be
submitted to the Philadelphia Reserve Bank for non-objection. Prior to delivery
of the Final Report, the Philadelphia Reserve Bank may require the independent
auditor to produce an interim report or other updates related to Higher One’s
restitution of Eligible Consumers as required by this Order. All reports by the
independent auditor shall be submitted to Higher One and the Philadelphia
Reserve Bank.

 

 
18

--------------------------------------------------------------------------------

 

 

Civil Money Penalty

 

12.     The Board of Governors hereby assesses Higher One a civil money penalty
in the amount of $2,231,250 to be paid to the Board of Governors at the time of
the execution of this Order by Fedwire transfer of immediately available funds
to the Federal Reserve Bank of Richmond, ABA No. 05 1000033, beneficiary, Board
of Governors of the Federal Reserve System. The Board of Governors or the
Federal Reserve Bank of Richmond on its behalf shall remit the funds for the
civil money penalty assessment to the United States Treasury, pursuant to
section 8(i) of the Federal Deposit Insurance Act (12 U.S.C. 1818(i)).

 

Approval and Implementation of Plans and Programs

 

13.     Higher One shall submit written plans that are acceptable to the
Philadelphia Reserve Bank within the applicable time periods set forth in this
Order.

 

14.     Unless otherwise provided above, within 10 days of approval by the
Philadelphia Reserve Bank, Higher One shall adopt the approved plans. Upon
adoption, Higher One shall promptly implement the approved plans, and thereafter
fully comply with them.

 

15.     During the term of this Order, the approved plans shall not be amended
or rescinded without the prior written approval of the Philadelphia Reserve
Bank.

 

16.     Higher One shall make no representations to any insured depository
institution, any consumer, or any other person or entity that the Board of
Governors, the Reserve Banks, or any employee, agent, or representative of the
Board of Governors or the Reserve Banks have endorsed or approved any aspect of
any product or service offered by Higher One.

 

 
19

--------------------------------------------------------------------------------

 

 

Recordkeeping

 

17.     For 7 years from the effective date of this Order, Higher One shall
retain all records pertaining to the OneAccount Restitution Plan including but
not limited to: documentation of the processes and procedures used to determine
Eligible Consumers; the names, contact, and account information of Eligible
Consumers; any mailing records; and documentation that the appropriate
restitution and equitable relief were made.

 

Communications

 

 

18.

All communications regarding this Order shall be sent to:

 

 

(a)

Chris Henderson

   

Assistant Vice President

Federal Reserve Bank of Philadelphia

Ten Independence Mall

Philadelphia, Pennsylvania 19106

 

 

(b)

Richard M. Ashton

Deputy General Counsel

   

Board of Governors of the Federal Reserve System

Washington, D.C. 20551

 

 

(c)

Casey McGuane

   

Chief Operating Officer

Higher One, Inc.

115 Munson Street

New Haven, Connecticut 06511

With a copy to:

 

 

(d)

William F. Kroener III

Sullivan & Cromwell LLP

   

1700 New York Avenue, NW, Suite 700

Washington, D.C. 20006

 

 
20

--------------------------------------------------------------------------------

 

 

Miscellaneous

 

19.     Notwithstanding any provision of this Order to the contrary, the
Philadelphia Reserve Bank may, in its discretion, grant written extensions of
time to Higher One to comply with any provision of this Order.

 

20.     The provisions of this Order shall be binding upon Higher One, its
institution- affiliated parties, in their capacities as such, and its successors
and assigns.

 

21.     Each provision of this Order shall remain effective and enforceable
until stayed, modified, or terminated, or suspended in writing by the
Philadelphia Reserve Bank.

 

22.     The provisions of this Order shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Banks, or any other federal or state agency
from taking any further or other action affecting Higher One, or any of its
current or former institution-affiliated parties or its successors or assigns,
or any other of Higher One’s subsidiaries; however, the Board of Governors shall
not take any further action against Higher One based upon the conduct described
in the WHEREAS clauses of this Order to the extent known by the Board of
Governors as of the effective date of this Order. This release and discharge
shall not preclude or affect any right of the Board of Governors to determine
and ensure compliance with this Order or any proceeding brought by the Board of
Governors to enforce the terms of this Order.

 

23.     Nothing in this Order, expressed or implied, shall give to any person or
entity, other than the parties hereto and their successors hereunder, any legal
or equitable right, remedy, or claim under this Order.

 

 
21

--------------------------------------------------------------------------------

 

 

By Order of the Board of Governors of the Federal Reserve System effective this
23rd day of December, 2015.

 

 

HIGHER ONE, INCORPORATED  

 

BOARD OF GOVERNORS  

 

 

 

OF THE FEDERAL RESERVE SYSTEM  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Marc Sheinbaum

 

By:

/s/Robert de v. Frierson

 

       Marc Sheinbaum

 

 

     Robert deV. Frierson

 

       Chief Executive Officer

 

 

     Secretary of the Board

  

 

22